Citation Nr: 1539284	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  04-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1956 to August 1975.  The Veteran died in January 2002, and the appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board subsequently remanded the case for further development in September 2005, March 2009, July 2009, and March 2015.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To conduct additional development regarding the Veteran's potential in-service exposure to chemicals through his duties working with missiles; to provide a supplemental medical opinion, if indicated;  and to ensure compliance with prior Board remand directives.

Although the Board regrets any additional delay, further development is needed in order for VA to meet its duty to assist in developing the claim.  

As an initial matter, in the July 2009 Remand, the Board directed that a VA medical opinion should be obtained regarding whether the Veteran's military duties as a guided missile technician caused or contributed the Veteran's death.  In the March 2015 Remand, the Board directed that further development be conducted pursuant to 38 C.F.R. § 3.311 due to the appellant's claim as related to the Veteran's exposure to ionizing radiation and that a supplemental opinion provided as to whether the Veteran's small cell carcinoma was due to in-service exposure to chemicals through his duties working with missiles.  While the directed development regarding exposure to ionizing radiation was completed, no supplemental opinion was provided with regard to the appellant's claim that the Veteran's cancer developed as a result of in-service chemical exposure.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this instance, however, the Board notes that other than the appellant's assertion that the Veteran's long-term exposure to missiles, containing different chemicals, may have caused or contributed to the development of his liver cancer, small cell carcinoma, there is no evidence indicating that the Veteran's cancer is related to chemical exposure or demonstrating that the Veteran was even exposed to chemicals through his military duties.  While the AOJ requested that the appellant provide VA with further information regarding the Veteran's in-service chemical exposure, the Board notes that there is no reason to believe that the appellant would have the specialized knowledge necessary to identify the types of munitions the Veteran would have come into contact with during service, let alone be able to identify the chemicals present in such missiles.  As this information, if recorded, is most likely held by a subpart of the Air Force, a federal entity, VA has a duty to attempt to obtain it.  See 38 C.F.R. § 3.159(c)(2).  On remand, the AOJ should take all appropriate actions (to potentially include contacting the Air Force Medical Support Agency and/or Air Force Security, Air Force Safety Center) to determine to what chemicals, if any, the Veteran would likely have been exposed in his various duty assignments [to include periods as a guidance systems mechanic, defense missile guidance mechanic, defense missile guidance tech, missile maintenance tech, etc...].

The Board has directed, in previous remands, that a medical opinion be provided with regard to the asserted exposure to chemicals.  Upon further consideration, the Board has determined that such requests were premature.  Unless the development described above provides further evidence establishing that the Veteran was exposed to chemicals during military service and specifying the type of chemicals to which he was exposed, any medical opinion provided would be premised on an unsubstantial account and therefore of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  Therefore, the provision of a medical opinion, on remand, is contingent upon whether the aforementioned development establishes that the Veteran's military service at least as likely as not resulted in exposure to particular (as yet unidentified) chemicals.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate actions (to potentially include contacting the Air Force Medical Support Agency, and/or Air Force Security, Air Force Safety Center, and or other entity which would be expected to maintain such information) to determine to what chemicals, if any, the Veteran would likely have been exposed in his various duty assignments [to include periods as a guidance systems mechanic, defense missile guidance mechanic, defense missile guidance tech, missile maintenance tech, etc... identified on his Record of Military Assignments contained in the service treatment records].  To the extent possible, information should be gathered as to the type of chemical(s) and degree of exposure expected over the course of the Veteran's military service.  All efforts to obtain such information/records must be fully documented and federal facilities must provide a negative response if no information is available.

2.  If and only if the above development establishes that the Veteran at least as likely as not was exposed to particular chemicals during service, the AOJ should consolidate the information regarding such exposure and refer it, along with the rest of the claims file and a copy of this remand, to an appropriate VA medical professional for a medical opinion regarding the etiology of the Veteran's small cell carcinoma.  (If such  evidence is not produced, and/or the evidence provided does not establish in-service exposure to particular chemicals, the AOJ should proceed to directive 3).

Specifically, the physician must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's small cell carcinoma was caused, at least in part, by his in-service exposure to chemicals from his duties working with missiles.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The consulting physician must include in the examination report the rationale for any opinion expressed.  However, if the physician cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
3.  After completing the above, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective action as necessary.

4.  After completing all of the aforementioned, and conducting any additional development deemed necessary, readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




